DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 have been cancelled.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-5 have been considered but are moot due to the amendment to the claims.


Allowable Subject Matter
Claims 6-8 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 6-8.
Independent claim 6 recites “A cooling structure for a power storage stack … wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path, the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”. 
Previously cited Hiroe (US 20160126604 A1) teaches wherein the first end plate includes a first facing wall facing the first end of the power storage stack, and a second facing wall connected to the first facing wall and facing one of the power storage cells which is located at the first end of the power storage stack from a refrigerant supply path side, the second facing wall is provided with an opening for causing a clearance between the first facing wall and the first end of the power storage stack to communicate with the refrigerant supply path (see annotated Hiroe Fig. 3 below).

    PNG
    media_image1.png
    497
    719
    media_image1.png
    Greyscale

Annotated Hiroe Fig. 3
However, Hiroe does not teach “the second end plate includes a third facing wall facing the second end of the power storage stack, the third facing wall has a first wall, and a second wall connected to the first wall on the refrigerant supply path side and provided to be closer to the second end side of the power storage stack than the first wall is to the second end side of the power storage stack in the direction of arrangement, a clearance between the first wall and the second end of the power storage stack communicates with the refrigerant supply path through a clearance between the second wall and the second end of the power storage stack, and a distance between the second wall and the second end of the power storage stack in the direction of arrangement is smaller than a width of the opening in the direction of arrangement”.
As Applicant correctly and convincingly stated in the Interview Agenda for the interview held 01/20/2022, previously cited Okada (US 20150357617 A1) does not teach the shunt part 51b (that was drawn to the claimed second wall) is provided on an outlet side of a refrigerant supply path. Okada teaches the shunt part is located on the inlet side of a refrigerant supply path because without the shunt part, cooling air does not flow well between the battery cells at the inlet side compared with the outlet side, and differences in flow amount and flow speed of the cooling air are caused; thus, there is a possibility of a difference in cooling effect to occur (P68-69). After further search and consideration, there has been no motivation found in Okada or in any other teaching that would suggest one to utilize the shunt part of Okada at an outlet side of a refrigerant supply path. 
Furthermore, no other art has been found to teach or suggest the specified subject matter of claim 6.
Therefore, the references fail to teach or suggest the particulars of independent claim 6 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 6. Since claims 7-8 depend on claim 6, they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729